Citation Nr: 1035690	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 
1968.  He died in August 1992.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In April 2006, the appellant testified before a Decision Review 
Officer at the RO, and in December 2006, she testified before the 
undersigned Veterans Law Judge via videoconference.  Transcripts 
of the hearings are associated with the claims folder.  

In July 2007, the Board denied service connection for the cause 
of the Veteran's death.  However, it was subsequently determined 
that timely evidence had been associated with another claims 
folder and not considered by the Board.  In October 2008, the 
Board vacated the July 2007 decision and remanded the matter for 
further development.  The requested VA and private medical 
records were obtained, along with a medical opinion dated in 
March 2009.  

The appeal is REMANDED to the VARO.  VA will notify the appellant 
if further action is required.


REMAND

The case was returned to the Board on October 13, 2009.  A motion 
to submit additional evidence was subsequently granted and a 
letter from a private gastroenterologist was received in February 
2010.  Timely evidence received by the Board must be returned to 
the agency of original jurisdiction (AOJ) for consideration, 
unless AOJ review is waived by the appellant or her 
representative.  38 C.F.R. § 20.1304 (2009).  The Board wrote to 
the appellant and her attorney requesting a waiver of AOJ review.  
The attorney responded, asking that AOJ review be waived.  
However, the appellant responded asking that the case be sent 
back to the AOJ for review of the additional evidence.  To insure 
that the appellant is afforded all of her due process 
protections, the Board remands the case to the AOJ.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim, 
considering all evidence of record, 
including the February 2010 letter from 
the private gastroenterologist.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


